Case 1:20-cv-02405-EGS Document 48-2 Filed 10/30/20 Page 1 of 2




                     ([KLELW 
                                                      Case 1:20-cv-02405-EGS Document 48-2 Filed 10/30/20 Page 2 of 2


         Area                           District                 Total Offices   Q1       Q2        Q3        Q4       Q5        Q6        Q7        Q8       Q9       Q 10      Q 11      Q 12      Q 13     Q 14      Q 15      Q 16      Q 17     Q 18
  ATLANTIC AREA                250 APPALACHIAN PFC                   873         660      212       279       150      198       545       709      665       275       181        50      247       537       464      529       623       34        27
  ATLANTIC AREA          170 CENTRAL PENNSYLVANIA PFC                723         181      102        80        70       73       171       264      181        95        79        46      139       157       160      165       235       17        13
  ATLANTIC AREA         040 NORTHERN NEW ENGLAND PFC                 931         800      307       360       198      260       751       761      823       494       426        63      349       681       633      585       716       34        20
  ATLANTIC AREA                   110 TRIBORO PFC                    139         107       96       104        67       96        98       113       98        46        64        62       60        50        70       88        98       46        45
  CENTRAL AREA                    481 DETROIT PFC                    292         189       80        82        45       65       229       232      179        89        62        85      103       194       187      177       227       17         9
  CENTRAL AREA               460 GREATER INDIANA PFC                 625         469      180       180        89      109       363       473      489       399       366       106      276       396       322      340       433       33        31
  CENTRAL AREA              493 GREATER MICHIGAN PFC                 610         224       93        66        50       59       256       299      217       114        90        43      147       191       193      174       283       20        13
  CENTRAL AREA                 400 KENTUCKIANA PFC                   697         395       94       190        49       68       327       390      372       102        69        66      206       352       329      341       417       14         9
  CENTRAL AREA                   530 LAKELAND PFC                    707         334      133        92        80      101       420       482      352       158        97        87      232       313       330      311       426       30        21
 SOUTHERN AREA                   350 ALABAMA PFC                     569         189      108       102        66       72       145       215      164        84        46        37      129       150       117      147       205       16         5
 SOUTHERN AREA                    300 ATLANTA PFC                    328         178      103       103        75       94       143       159      162        78        60        64      101       170       135      151       169       16        13
 SOUTHERN AREA                 760 FORT WORTH PFC                    460         332      184       170       118      136       324       379      323       189       136        69      193       259       282      297       353        8         8
 SOUTHERN AREA         290 GREATER SOUTH CAROLINA PFC                344         216      143       188        91      117       190       246      204       106        76        71      131       228       150      190       245       23        20
 SOUTHERN AREA                 270 GREENSBORO PFC                    436         303      204       213       143      170       307       302      304       172       127        74      146       296       257      261       308       14        13
 SOUTHERN AREA                320 GULF ATLANTIC PFC                  630         414      218       226       138      179       354       490      379       171       112       114      216       320       315      323       442       27        21
 SOUTHERN AREA                   700 LOUISIANA PFC                   497         320      212       215       143      180       287       326      302       194       146        83      228       284       225      282       327       69        68
 SOUTHERN AREA                280 MID-CAROLINAS PFC                  416         161       95       133        67       80       128       251      150        61        43        60      126       194       111      118       166        9         8
 SOUTHERN AREA                  390 MISSISSIPPI PFC                  434         350       54        48        28       37       337       350      338        65        41       120      212        71       272       74       138       11         6
 SOUTHERN AREA                  730 OKLAHOMA PFC                     566           8        3         3         3        3       215       220        5         3        3        19       133       69         5        5        73        1         1
 SOUTHERN AREA                  780 RIO GRANDE PFC                   555         335      230       210       144      171       280       384      295       146       116       132      206       264       219      241       286       51        45
  WESTPAC AREA                    995 ALASKA PFC                     205          11       10        13         8        9         9        20       13         8         5         7       19       11         3        7        10        1         1
  WESTPAC AREA             800 COLORADO/WYOMING PFC                  583         292      143       167        85      115       299       356      282       163       121        69      184       207       201      219       317       26        17

1. Has the Delivery Unit coordinated with its Mail Processing for utilization of the Express Mail Network to connect blank ballots entered by Election Officials to voters close to or on Election Day?
2. Did the retail office establish a “Ballot Postmark Only” line at the Retail counters that is staffed at all times?
3. Did the retail office have “soft opening and closing,” concept extending retail hours 30 minutes on both ends at designated sites across each city/town/locally?
4. To manage high volume if necessary was at least one drive-through ballot postmark/drop option, which is staffed daily, established at the retail office?
5. Has the retail operations used practices similar to “Tax Day” ” with a clerk outside the facility to both cancel (postmark) and accept drive up ballots from customers; ballots will be trayed up, riffled to verify BOE and direct trays collected will
be delivered to the appropriate BOE?
6. Have local offices which serve or are in close proximity to a BOE been authorized to postmark (round date reflecting the date of acceptance) and deliver ballots, rather than the ballots being placed into the automation flow?
7. Have carriers on Thursday, October 29 and Friday, October 30 physically gone to every delivery point, regardless of if they have mail to check for outgoing mail?
8. Beginning on October 26, has the unit coordinated with Mail Processing to use the Express Mail Network to connect ballots entered by election officials to voters close to or on Election Day?
9. Beginning October 30, has the unit used the Express Mail network to connect completed ballots returned by voters entered close to or on Election Day to their intended destination, All ballots must be postmarked (round date) at the origin
facility prior to entry in the Express Mail network?
10. If you answered yes to Question 9, have you postmarked ballots at the origin facility prior to entry in the Express Mail Network?
11. Level 21 and above offices: have you set up a regular collection (Mon-Fri) schedule for November 1 and coordinate cancellations with your local plants?
12. Level 18-20 offices: have you retrieved front and lobby collections and hub mail to meet local transportation for November 1?
13. Is the unit running early collections on November 2 and 3 with local postmarks reflecting the date of entry and turnaround for local ballots to the BOEs?
14. For offices that serve or in close proximity to a local BOE, has the unit established a “Hub and Spoke” process for November 2 and November 3 and the LAST day the BOE accepts ballots in the state for running ballots to the BOE?
15. For non-local BOE deliveries where it is reasonably possible to effectuate delivery by the cutoff time for accepting ballots in the state, has the unit established an Election Mail “Hub and Spoke” process, with drivers and vehicles pre-
identified, specifically for transporting ballots on Election Day?
16. On Election Day are carriers pulling ballots from their collection mail and handing to the designated supervisor, who will exchange ballots with other supervisors around the city and will deliver to the Board of Elections?
17. Are you implementing any extraordinary measures other than those listed above?
18. If you answered yes to Question 17, have you contacted the Command Center for approval?
